Title: To Thomas Jefferson from Benjamin King, 3 January 1823
From: King, Benjamin
To: Jefferson, Thomas


Hond Sir,
Navy YardWashington
Janry 3rd 1823
Yours of the 22nd of December last was duly received and should have been justly honored e’re this. (but having been indisposed for the last ten days prevented my writing sooner) as to the request contained therein was accordant with particular pleasure, and otherwise perfect convenience, the original cost of the raising machine I have ascertained by the assistance of the Architects of the Capital, to have been one hundred and twenty five dollars, exclusive of the rope necessarily employed in the machine.From the multiplicity of business fitting out Schooners &ca to go against the Pirates has deprived me of having the pleasure of presenting you a model of my Straw cutting machine, which comes at a very low rate, being about thirty Dollars each. and cuts with ease two bushels of cut straw in one minute. on the present plan, worked by manual power. but may very conveniently be attached to WaterPower, I hope e’re long to be able to present you with. a model. which I flatter myself will give infinite satisfaction, for Price and ease of Labour,—if you should deem any other information, necessary I should have pleasure in being competent to your commands.I am Hond Sir Your Most Obedt Hble ServantBenjn King